     Case: 1:19-cv-00360-MRB Doc #: 65 Filed: 04/14/20 Page: 1 of 3 PAGEID #: 1195



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

PRETERM-CLEVELAND, INC., et al.,                       :
                                                       :
                Plaintiffs,                            :       Case No. 1:19-cv-00360
v.                                                     :
                                                       :
DAVID YOST, et al.,                                    :       Judge Barrett
                                                       :
                Defendants.                            :




                     PLAINTIFFS’ REQUEST FOR ORAL ARGUMENT

         Plaintiffs respectfully request fifteen minutes to argue Plaintiff’s pending motion for

preliminary injunction (Doc. 40). Plaintiffs request oral argument because it is essential that

Plaintiffs have an opportunity to address the complex legal arguments, clarify the scope of the

relief requested, and answer any questions the Court may have. Plaintiffs are requesting oral

argument by telephone. In the alternative, pursuant to Local Rule 7.1. (b)(2), Plaintiffs request a

conference call.

                                                   Respectfully Submitted,

                                                   /s/ Jennifer L. Branch
                                                   Jennifer L. Branch # 0038893
                                                   Alphonse A. Gerhardstein # 0032053
                                                   Gerhardstein & Branch Co. LPA
                                                   441 Vine Street, Suite 3400
                                                   Cincinnati, OH 45202
                                                   (513) 621-9100
                                                   (513) 345-5543 (fax)
                                                   jbranch@gbfirm.com
                                                   agerhardstein@gbfirm.com
                                                   Counsel for Plaintiffs Planned Parenthood
                                                   Southwest Ohio Region, Planned
                                                   Parenthood of Greater Ohio, Sharon Liner,
Case: 1:19-cv-00360-MRB Doc #: 65 Filed: 04/14/20 Page: 2 of 3 PAGEID #: 1196




                                      M.D., Women’s Med Group Professional
                                      Corporation and Capital Care Network of
                                      Toledo

                                      B. Jessie Hill #0074770
                                      Trial Attorney for Plaintiffs
                                      Cooperating Counsel for the American Civil
                                      Liberties Union of Ohio Foundation
                                      American Civil Liberties Union of Ohio
                                      4506 Chester Ave.
                                      Cleveland, OH 44103
                                      (216) 368-0553
                                      (216) 368-2086 (fax)
                                      bjh11@cwru.edu
                                      Counsel for Plaintiff Preterm-Cleveland

                                      Elizabeth Watson*
                                      Rachel Reeves*
                                      Brigitte Amiri*
                                      American Civil Liberties Union Foundation
                                      125 Broad Street, 18th Floor
                                      New York, NY 10004
                                      (212) 549-2633
                                      (212) 549-2650 (fax)
                                      ewatson@aclu.org
                                      rreeves@aclu.org
                                      bamiri@aclu.org
                                      Counsel for Plaintiff Preterm-Cleveland

                                      Carrie Y. Flaxman*
                                      Richard Muniz*
                                      Planned Parenthood Federation of America
                                      1110 Vermont Ave NW, Suite 300
                                      Washington, DC 20005
                                      (202) 973-4800
                                      (202) 296-3480 (fax)
                                      richard.muniz@ppfa.org
                                      julie.murray@ppfa.org
                                      Counsel for Plaintiffs Planned Parenthood
                                      Southwest Ohio Region, Planned Parenthood


                                     2
  Case: 1:19-cv-00360-MRB Doc #: 65 Filed: 04/14/20 Page: 3 of 3 PAGEID #: 1197




                                                of Greater Ohio, and Sharon Liner, M.D.

                                                Hana Bajramovic**
                                                Planned Parenthood Federation of America
                                                123 William Street, Floor 9
                                                New York, NY 10038
                                                (212) 541-7800
                                                (212) 247-6811 (fax)
                                                hana.bajramovic@ppfa.org
                                                Counsel for Plaintiffs Planned Parenthood
                                                Southwest Ohio Region, Planned Parenthood
                                                of Greater Ohio, and Sharon Liner, M.D


                                                Freda J. Levenson #0045916
                                                American Civil Liberties Union of Ohio
                                                Foundation
                                                4506 Chester Avenue
                                                Cleveland, OH 44103
                                                (614) 586-1972 x 125
                                                (216) 472-2210 (fax)
                                                flevenson@acluohio.org
                                                Counsel for Plaintiff Preterm-Cleveland

                                                * Admitted pro hac vice
                                                ** Pro hac vice forthcoming

                               CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020 a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties have access to this filing through the

Court’s system.


                                                    /s/ Jennifer L. Branch
                                                    Attorney for Plaintiffs




                                               3
